Citation Nr: 0015025	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-00 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot disorder to include bunions and hammertoes.

2.  Entitlement to a higher initial disability evaluation for 
hypertension, currently evaluated as 10 percent disabling.  

3.  Entitlement to a higher initial disability evaluation for 
residuals of a right ankle sprain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had almost continuous active service from 
November 1975 to December 1982.  These matters come before 
the Board of Veterans' Appeals (Board) on appeal from a June 
1998 rating decision by the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  During the 
pendency of the appeal, the veteran's claims file was 
transferred to the Milwaukee, Wisconsin RO.  


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeals regarding 
service connection for a left foot disorder to include 
bunions and hammertoes and entitlement to a higher initial 
disability evaluation for a right ankle disorder.

2.  There is no evidence of record linking the current 
residuals of a left foot disorder to his period of active 
service.  

3.  The veteran's current disability caused by the residuals 
of a right ankle sprain is manifested by subjective 
complaints of pain, swelling, stiffness and weakness; 
dorsiflexion to 12 degrees, plantar flexion to 18 degrees; 
objective evidence of pain with inversion and eversion; 
discomfort with firm palpation to the lateral aspect of the 
right foot and x-ray evidence of degenerative joint disease.  




CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a left foot disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a 20 percent disability evaluation for 
residuals of a right ankle sprain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for residuals of a left foot disorder, to include 
bunions and hammertoes.  He also contends that he is entitled 
to higher initial evaluations for hypertension and a right 
ankle disorder.  The veteran's claim of entitlement to a 
higher initial evaluation for hypertension will be addressed 
in the remand appended to this decision.

Entitlement to service connection for residuals of a left 
foot disorder, to include bunions and hammertoes.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  Further, if a condition noted during service 
is not shown to be chronic, then evidence of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

The threshold question, however, which must be answered in 
this case is whether the veteran has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive it must be accompanied by supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of evidence of a well-grounded claim 
there is no duty to assist the claimant in developing the 
facts pertinent to the claim and the claim must fail.  See 
Epps v. Gober, 126 F. 3d 1464, 1467-68 (1997).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

In the alternative, a claimant may also establish a well-
grounded claim for service connection under the chronicity 
provision of 38 C.F.R. § 3.303(b)(1999), which is applicable 
where the evidence, regardless of its date, shows that a 
veteran had a chronic condition in service or during an 
applicable presumption period, and that same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is one which, under case law, lay 
observation is considered competent to prove its existence.  
If the chronicity provision is not applicable, a claim still 
may be well-grounded pursuant to the same regulation if the 
evidence shows that the condition was observed during service 
or any applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In the present case, the veteran's service medical records 
show that the veteran was noted to have hammertoes during a 
July 1976 periodic examination.  A December 1979 examination 
report reflects that the veteran had hallux valgus.  In 
February 1980, the veteran was treated for right foot pain 
after sustaining an injury to the right great toe while 
playing basketball.  The veteran was diagnosed with a 
possible medial ligament strain of the right great toe.  The 
veteran was seen for follow-up treatment of the right great 
toe and x-rays of the right great toe revealed a chip 
fracture of the proximal end of the proximal phalangeal 
segment of the great toe.  There is no indication that the 
veteran was treated for any conditions of the left foot.  In 
a Report of Medical History completed by the veteran in 
conjunction with a December 1982 Separation Examination, the 
veteran indicated that he had foot trouble.  However, a 
December 1982 Separation Examination report is negative for 
complaints of, or diagnoses of a left foot disorder.  

Subsequent VA examination reports and VA outpatient treatment 
records show that the veteran had bilateral pes planus, more 
severe on the left with collapsing arches and medial 
malleolar area as well as residuals of osteotomy secondary to 
repair of hammertoes and hallux valgus of the left foot in 
July 1997.  In October 1997, the veteran was diagnosed with 
lower extremity discrepancy, left more than right and 
degenerative joint disease of the first metatarsophalangeal 
joint of the left lower extremity.  During a February 1999 
hearing at the RO, the veteran testified that his service 
medical records were incorrect, in that he received treatment 
for an injury to the left foot, not the right foot as is 
documented by the records.  He also indicated that during 
service, he experienced pain and swelling of both feet.  

Significantly, none of the medical evidence of record 
contains an opinion linking any residuals of a left foot 
disorder to the veteran's period of active service.  The only 
evidence of record linking the veteran's current residuals of 
a left foot disorder to his period of active service, are his 
own statements.  The veteran, as a lay person is not 
competent to offer an opinion that requires medical 
expertise, such as the underlying cause of his current 
residuals of a left foot disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
medical evidence relating the residuals of a current left 
foot disorder to his period of active service, the veteran's 
claim of entitlement to service connection must be denied. 

Entitlement to higher initial disability evaluation for 
residuals of a right ankle sprain.

In addition to a claim of entitlement to service connection, 
the veteran also claims entitlement to higher initial 
disability evaluation for residuals of a right ankle sprain.  
Historically, by rating decision dated in June 1998, the RO 
granted service connection for residuals of a right ankle 
sprain pursuant to 38 C.F.R. § 4.71a Diagnostic Code (DC) 
5271, effective May 21, 1997.  In a Hearing Officer's 
Decision dated in May 1999, the RO increased the veteran's 
disability evaluation for residuals of a right ankle sprain 
to 10 percent, with an effective date of May 21, 1997.  

As a disability may require re-evaluation in accordance with 
changes in a veteran's condition, it is essential in 
determining the level of current impairment, that the 
disability is considered in the context of the entire 
recorded history.  However, this is an original claim placed 
in appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in June 1998.  
Accordingly, the veteran's claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), and VA has a 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See Fenderson v. West, 12 Vet. App. 
119, 127 (1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various VA examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed for the equitable disposition of this claim.  
Additionally, even though the veteran's disability evaluation 
was increased during the pendency of his appeal, the Board is 
required to construe the appeal as an appeal for the maximum 
benefit allowable by law or regulation and thus consider all 
potentially applicable disability ratings.  As such, the 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  In every instance where the schedule 
does not provide a 0 percent evaluation for a diagnostic 
code, a 0 percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination(s) on which 
an evaluation is based adequately portrays the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (1999). 

In DeLuca v. Brown, 8 Vet. App. 202, (1995), the United 
States Court of Appeals for Veterans Claims held that 38 
C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board is to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 
4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1999).

In the present case, the RO evaluated the residuals of the 
veteran's right ankle sprain as being 10 percent disabling 
pursuant to DC 5271 (1999).  DC 5271 provides that a 10 
percent evaluation is warranted for moderate limited motion 
of the ankle.  A 20 percent evaluation requires marked 
limited motion of the ankle.

The pertinent evidence of record shows that the veteran 
sustained a right ankle sprain during service in October 
1979.  X-rays were negative for a fracture and the veteran 
did not report, nor was he shown to have any residuals of the 
right ankle fracture at the time of his discharge from 
service in December 1982.  
 
A March 1999 VA examination report indicates that the veteran 
presented with complaints of occasional pain and swelling of 
the right ankle with associated stiffness, pain and weakness.  
The veteran also complained of tenderness of the plantar 
surface on the lateral side of the foot, worsened with 
walking and weight bearing.  The veteran reported that he was 
unable to run due to ankle pain.  Physical examination 
revealed a strong, steady gait without the use of assistive 
devices.  The veteran had dorsiflexion to 12 degrees and 
plantar flexion to 18 degrees.  He complained of pain with 
inversion and eversion.  There was some discomfort with firm 
palpation to the lateral aspect of the mid foot, but no pain 
or tenderness with firm palpation to the ankle.  X-rays of 
the right ankle revealed minor arthritic changes of the 
metatarsophalangeal joints of the great toe with a minor 
hallux valgus deformity and arthritis changes of the 
talonavicular joint.  The veteran was diagnosed with 
degenerative joint disease of the right foot and ankle.  

In light of these findings, and giving the veteran the 
benefit-of-the-doubt pursuant to 38 U.S.C.A. § 5107(b) 
(1999), the Board concludes that the veteran suffers from 
marked limitation of motion of the right ankle and is 
entitled to a 20 percent disability evaluation.  
Specifically, 38 C.F.R. § 4.71, Plate II (1999), provides 
that full ankle dorsiflexion is from 0 to 20 degrees, and 
full ankle plantar flexion is from 0 to 45 degrees.  The 
objective evidence of record shows that the veteran's 
dorsiflexion is limited to 12 degrees, meaning that he has 
little more than half of full dorsiflexion.  Likewise, his 
plantar flexion is limited to 18 degrees, which is less than 
half of full plantar flexion.  Additionally, the objective 
evidence of record shows that the veteran has pain on 
inversion and eversion.  As such, the Board concludes that 
the veteran's disability picture is more nearly approximated 
by the criteria required for a 20 percent disability 
evaluation under DC 5271, with an effective date of March 26, 
1999, the date of the most recent VA examination which shows 
increased disability.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, see DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995), as well as 38 C.F.R. § 
4.59.  While the veteran complains of pain in his right 
ankle, the Board does not find that such pain has resulted in 
functional disability in excess of that contemplated in the 
20 percent evaluation awarded by this decision on the basis 
of limitation of motion.  The Board finds that the marked 
limitation of motion attributed to the veteran's right ankle 
disorder necessarily includes the pain associated with such a 
degree of limitation.  Hence, the Board does not find that a 
higher disability evaluation is warranted for the residuals 
of the veteran's right ankle sprain on the basis of 
functional disability.


ORDER

Evidence of a well-grounded claim, not having been submitted, 
entitlement to service connection for residuals of a left 
foot disorder to include bunions and hammertoes is denied.

A 20 percent evaluation for residuals of a right ankle sprain 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

The veteran also claims entitlement to an initial evaluation 
in excess of 10 percent for hypertension.  An allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Based on the veteran's contention, the Board finds 
that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  However, a review of the 
record on appeal, reveals that additional action is required 
prior to adjudication of this claim.  

In this regard, the veteran was afforded a VA examination in 
March 1999.  At that time, the VA examiner noted that the 
veteran had recently been prescribed medication for his 
hypertension by his primary care provider.  However, medical 
records documenting such treatment have not been associated 
with the claims file.  
In April 2000, along with a waiver of RO consideration, the 
veteran submitted treatment records from the Family Medical 
Center to the Board.  These records show that he was seen in 
March 2000 to have his blood pressure checked, but there is 
no indication that medication was prescribed at that time.  
In a statement submitted with this evidence, the veteran 
indicated that he continues to have difficulty with 
hypertension, despite the fact that he is currently taking 
medication. 

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is necessary.  Therefore, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
discern who his primary care provider is 
for hypertension.  The RO should also 
discern whether the veteran has received 
any treatment for hypertension from a VA 
medical facility or from a private 
healthcare provider since March 1999.  
The RO should obtain and associate with 
the claims file any outstanding treatment 
records which have not been previously 
obtained, including treatment records 
from the veteran's primary care provider.

2.  The RO should then readjudicate the 
issue of entitlement to service 
connection for hypertension in light of 
all pertinent evidence and all applicable 
laws, regulations, and case law.

3.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional 

office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

